DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive.
On pages 7-9 of applicant’s remark, the applicant argues the following:
“Williams "describes techniques for transferring an active telephone call between devices using short-range wireless communication." Abstract. The Office Action contends that paragraph 20 of Williams which discloses "the transfer of information from the NFC sticker to the smartphone," discloses "without either of the first device or the second device currently participating in a communication session, sending a redirect request to a communication service provider." Paragraph 20 of Williams appears to disclose how information is transferred between an NFC sticker and a smartphone. Paragraph 20 of Williams does not appear to disclose anything regarding a communication session. As such, the Office Action appears to contend that Williams discloses the transfer of information between devices without either of the devices currently participating in a communication session;”
“Even if Williams discloses the transfer of information between devices without either of the devices currently participating in a communication session, which Applicant does not concede, Williams fails to teach or suggest "without either of the first device or the second device currently participating in a communication session, sending a redirect request to a communication service provider." Paragraph 20 of Williams does not disclose anything regarding sending a redirect request to a communication service provider”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Williams discloses that a user may "tap" the speakerphone with the smartphone to initiate the transfer of information from the NFC sticker to the smartphone. The "tap" may be a physical touching of the smartphone to the speakerphone (e.g., at the location of the NFC sticker), or may be a virtual "tap" where the user places the smartphone near the speakerphone (e.g. in close physical proximity to the speakerphone), the smart phone detects the NFC sticker. Upon detecting the NFC sticker, the smart phone may display a button to the user, and the user touches, clicks, or otherwise activates the button to cause the smartphone to retrieve the information from the NFC sticker attached to the speakerphone [paragraph 0020}. As per William, all the steps of determining and sending transfer information from first device to the second device happen prior to actually transfer (or establishing communication session between two devices). When the user’s smartphone comes to the close proximity of the speakerphone, the smartphone initiates the transfer of information (similar to sending redirect request without a communication session already being established between the remote device and the first device) using the NFC (short range communication). Further, Williams discloses device 4 may exchange telephonic communications with the other device using transceiver module 12. Transceiver module is communicatively coupled to telephone server 8.  Transceiver module 12 may send the telephonic communications to telephony server 8, which then forwards the telephonic communications to the other device [paragraph 0031]. Thus, Williams clearly discloses “without either of the first device or the second device currently participating in a communication session, sending a redirect request to a communication service provider of the first device to direct, to the second device, incoming communication requests handled by the communication service provider that are directed to the first device; after sending the redirect request and in response to a communication request directed to the first device by a remote device to establish an active communication session, obtaining, at the second device, a communication indication to establish the communication session with the remote device without a communication session already being established between the remote device and the first device”. Further, Williams in view of Holm disclose all the limitation of claim 1.
On pages 9 of applicant’s remark, the applicant argues the following:
“Furthermore, Applicant submits that paragraph 20 does not indicate that Williams discloses the transfer of information without an ongoing telephone call. Paragraph 20 does not say that the transfer occurs during a phone call. However, paragraph 20 does not say that the transfer occurs without an ongoing phone call. The entirety of the specification of Williams appears to disclose that during a phone call, the information is transferred so that the information can be sent to a telephone server to adjust an ongoing phone call. The Office Action is not allowed to cherry-pick a paragraph to support a concept that is contrary to the remaining teachings of the reference. Thus, Williams fails to teach or suggest at least these elements of claim 1. Holm, Krochmal, and Bentitou fail to remedy the deficiencies of Williams. Thus, the cited combinations of references fails to teach or suggest all of the elements of amended claim 1”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: as explained above, Paragraph 20 clearly discloses all the steps of determining and sending transfer information from first device to the second device happen prior to actually transfer (or establishing communication session between two devices). When the user’s smartphone comes to the close proximity of the speakerphone, the smartphone initiates the transfer of information (similar to sending redirect request without a communication session already being established between the remote device and the first device) using the NFC (short range communication). Further, device 4 and device 6 may send message 26/28 with information 20 to the telephone server [Fig. 1, paragraphs 0037-0039] to transfer the call to device 6 . These messages are sent to the telephone server without establishing active communication session. Thus, Williams clearly discloses “without either of the first device or the second device currently participating in a communication session, sending a redirect request to a communication service provider of the first device to direct, to the second device, incoming communication requests handled by the communication service provider that are directed to the first device; after sending the redirect request and in response to a communication request directed to the first device by a remote device to establish an active communication session, obtaining, at the second device, a communication indication to establish the communication session with the remote device without a communication session already being established between the remote. Further, Williams in view of Holm disclose all the limitation of claim 1.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652